Kupferman, J. P., and Birns, J.,
dissent in part in a memorandum, as follows: Following his guilty plea to the crime of manslaughter in the first degree, defendant was sentenced to a prison term of 4 to 12 years. He beat his wife to death. This incident was not the first assault. There were other episodes which required the wife to obtain orders of protection. The probation report highlights the domestic difficulties of the defendant, who comes from a good home and background, has skills as an electrician and no prior criminal record. Nevertheless, we note the observations of Judge Zimmerman at sentence to the effect that the defendant is immature and emotional and that if a minimum sentence were not set the defendant probably would be back on the street within 12 months, and that such a result would not be desirable. Recognizing the interplay of the various factors present in this case, there is nothing to indicate that Judge Zimmerman in any way abused his discretion in imposing this sentence. As a matter of interest, other Judges on the sentencing panel with whom he conferred would have imposed a more severe maximum and minimum. Judge Zimmerman attempted to be most careful in imposing sentence in this most difficult case. We are of the opinion that the sentence was appropriate. We would affirm.